16-2329
    Jiang v. Sessions
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A205 597 005
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 4th day of May, two thousand eighteen.

    PRESENT: JOHN M. WALKER, JR.,
             BARRINGTON D. PARKER,
             REENA RAGGI,
                  Circuit Judges.
    _____________________________________

    TAO JIANG,
             Petitioner,

                        v.                                       No. 16-2329
                                                                 NAC
    JEFFERSON B. SESSIONS, III,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________


    FOR PETITIONER:                     Gary J. Yerman, Esq., New York,
                                        New York.

    FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
                                        Attorney General; Justin Markel,
                                        Senior     Litigation     Counsel;
                                        Margaret   A.   O’Donnell,   Trial
                                        Attorney, Office of Immigration
                                        Litigation, United States
                               Department of Justice, Washington,
                               D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner   Tao    Jiang,    a   native    and     citizen     of   the

People’s   Republic    of    China,   seeks    review    of   the    BIA’s

affirmance of an Immigration Judge’s (“IJ’s”) denial of Tao

Jiang’s application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).                See In

re Tao Jiang, No. A205 597 005 (B.I.A. June 17, 2016), aff’g

No. A205 597 005 (Immig. Ct. N.Y.C. Oct. 2, 2014).            Under the

circumstances of this case, we review both the IJ’s and the

BIA’s opinions “for the sake of completeness,” Wangchuck v.

Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006),

applying well-established standards of review, see 8 U.S.C.

§ 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-

66 (2d Cir. 2008).          In so doing, we assume the parties’

familiarity with the underlying facts and procedural history

of this case, which we reference only as necessary to explain

our decision to deny the petition for review.

    The IJ, considering the totality of the circumstances

                                  2
and   all    relevant       factors,    “may    base     a       credibility

determination on . . . the inherent plausibility of the

applicant’s or witness’s account, the consistency between the

applicant’s or witness’s written and oral statements . . . ,

the internal consistency of each such statement, [and] the

consistency of such statements with other evidence of record

. . . without regard to whether an inconsistency, inaccuracy,

or falsehood goes to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey,
534 F.3d   at   163-64.      Substantial     evidence      supports    the

agency’s determination that Tao Jiang was not credible as to

his claim that Chinese police detained and beat him on account

of his practice of Christianity in an underground church.

      First, the agency reasonably relied on an inconsistency

between Tao Jiang’s testimony that he attended a new church

after his release from detention and a letter from his first

church indicating that he remained an active member of that

church after his release.        See 8 U.S.C. § 1158(b)(1)(B)(iii);

Xiu Xia Lin v. Mukasey, 534 F.3d at 165-67.            Tao Jiang first

explained that he had not registered at the second church.

He then testified that the two churches were the same.                 These

inconsistent      explanations    did   not    provide       a    compelling


                                    3
explanation for the initial inconsistency between Tao Jiang’s

testimony   and   the    church      letter      and,     instead,   provided

further support for the adverse credibility determination.

See 8 U.S.C. § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430
F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more than

offer a plausible explanation for his inconsistent statements

to secure relief; he must demonstrate that a reasonable fact-

finder would be compelled to credit his testimony.” (emphasis

in original) (internal quotation marks omitted)).

    Second, the agency reasonably found Tao Jiang’s evidence

inconsistent    and   his   testimony          implausible    regarding   his

assertion that he hid from police at his uncle’s house for

three months after being recognized by police and narrowly

escaping    a   second      arrest        at    church.       See    8 U.S.C.

§ 1158(b)(1)(B)(iii); Wensheng Yan v. Mukasey, 509 F.3d 63,

66-68 (2d Cir. 2007) (recognizing that adverse credibility

determination may be based on inherent implausibility in

applicant’s story if “finding is tethered to record evidence”

or based on common sense).        Tao Jiang and his uncle provided

statements that Tao Jiang hid in fear of being arrested, but

Tao Jiang’s witness testified that he did not know that Tao

Jiang had been in hiding and that Tao Jiang had met him in


                                      4
public during that time.      When asked to explain this apparent

inconsistency, Tao Jiang testified implausibly that there

were no police on the streets when he went out because it was

lunchtime on the first occasion and a holiday on the second.

See Wensheng Yan v. Mukasey, 509 F.3d at 66-68.

       Given   the   inconsistency   and   implausibility   findings,

substantial      evidence     supports     the   agency’s     adverse

credibility           determination.              See        8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d at

167.    That determination is dispositive of Tao Jiang’s claims

for asylum, withholding of removal, and CAT relief because

all three claims are based on the same factual predicate. 1

See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

       For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any pending motion

for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




1 Accordingly, we need not address whether the BIA correctly
determined that Tao Jiang waived his CAT claim or whether
that claim is exhausted. See 8 U.S.C. § 1252(d)(1); Gill
v. I.N.S., 420 F.3d 82, 85–87 (2d Cir. 2005).
                              5